EX-99.h.3.d FOURTH AMENDMENT TO CHIEF COMPLIANCE OFFICER SERVICES AGREEMENT THIS AMENDMENT, dated as of February 23, 2012, entered into by and among EGA Emerging Global Shares Trust, a Delaware statutory trust (“CLIENT”), and ALPS Fund Services, Inc. (“ALPS”), a Colorado corporation, modifies the Chief Compliance Officer Services Agreement, dated as of April 17, 2009, as amended from time to time by and between CLIENT and ALPS (the “Agreement”). WITNESSETH: WHEREAS, pursuant to the Agreement, ALPS provides a chief compliance officer and certain compliance services described in the Agreement to CLIENT, on behalf of its existing portfolios; and WHEREAS, the parties wish to update the list of portfolios for which ALPS will provide services under the Agreement to include recently created portfolios. NOW THEREFORE, in consideration of their mutual promises, the parties agree to amend the Agreement, effective February 23, 2012, as follows: The list of portfolios identified as portfolios of CLIENT for which ALPS provides services under the Agreement is replaced with the attached Exhibit A. Except to the extent modified by this Amendment, the terms and provisions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of the date first above written. EGA Emerging Global Shares Trust ALPS Fund Services, Inc. By: Name:Robert C. Holderith Title:President By: Name:Thomas A. Carter Title:Executive Vice President APPENDIX A LIST OF PORTFOLIOS Funds NYSE EGShares GEMS Composite ETF AGEM EGShares Emerging Markets Metals & Mining ETF EMT EGShares Emerging Markets Consumer ETF ECON EGShares Energy GEMS ETF OGEM EGShares Financials GEMS ETF FGEM EGShares India Infrastructure ETF INXX EGShares China Infrastructure ETF CHXX EGShares Brazil Infrastructure ETF BRXX EGShares India Small Cap ETF SCIN EGShares Basic Materials GEMS ETF LGEM EGShares Health Care GEMS ETF HGEM EGShares Industrials GEMS ETF IGEM EGShares Consumer Goods GEMS ETF GGEM EGShares Consumer Services GEMS ETF VGEM EGShares Technology GEMS ETF QGEM EGShares Telecom GEMS ETF TGEM EGShares Utilities GEMS ETF UGEM EGShares China Mid Cap ETF CHMC EGShares Brazil Mid Cap ETF BZMC Emerging Global Shares INDXX Russia Small Cap Index Fund Emerging Global Shares INDXX Thailand Small Cap Index Fund Emerging Global Shares INDXX Malaysia Small Cap Index Fund EGShares India Consumer ETF INCO EGShares India Financials ETF INFS EGShares India Health Care ETF INHK EGShares India Energy ETF INEN EGShares India Basic Materials ETF INBA EGShares India Utilities ETF INUT EGShares India Technology ETF INQQ EGShares India Industrials ETF INID EGShares India Telecom ETF INTM Emerging Global Shares INDXX Mexico Small/Mid Cap Index Fund Emerging Global Shares INDXX Indonesia Small Cap Index Fund EGShares Emerging Markets Food and Agriculture ETF EATS EGShares Low Volatility Emerging Markets Dividend ETF HILO EGShares Low Volatility India Dividend ETF LVIN Emerging Global Shares INDXX Emerging Markets REIT Index Fund Emerging Global Shares Nasdaq/OMX 100 China Index Fund EGShares Beyond BRICS ETF EGShares Beyond BRICs Emerging Asia Consumer ETF EGShares Beyond BRICs Emerging Asia Infrastructure ETF EGShares Beyond BRICs Emerging Asia Small Cap ETF EGShares Emerging Markets Balanced Income ETF EGShares Emerging Markets Consumer Small Cap ETF EGShares Emerging Markets Domestic Demand ETF EGShares Emerging Markets Real Estate ETF EGShares India Consumer Goods ETF EGShares Low Volatility China Dividend ETF EGShares Low Volatility Brazil Dividend ETF EGShares South Africa Small Cap ETF EGShares Turkey Small Cap ETF
